Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2018

                                     No. 04-17-00716-CV

                    Samuel R. BUILTA a/k/a Sam Builta, Individually and
                              d/b/a Technical Services System,
                                        Appellants

                                               v.

                                      PARAGON, INC.,
                                         Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 393227
                          Honorable Karen Crouch, Judge Presiding


                                        ORDER
       Appellant was initially represented by retained counsel. On April 5, 2018, this court
received notice from the Office of the Chief Disciplinary Counsel of the State Bar of Texas that
Appellant’s counsel has been suspended from the practice of law effective March 21, 2018.
Appellant advised this court he had obtained replacement counsel, but no notice of appearance of
new counsel to represent Appellant has been filed.
         Appellant’s brief was due on June 22, 2018. To date, no motion for extension of time to
file the brief or appellant’s brief has been filed.
        We ORDER Appellant Samuel R. Builta, pro se, to show cause in writing within TEN
DAYS of the date of this order why this cause should not be dismissed for want of prosecution.
See TEX. R. APP. P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex. App.—San Antonio 1998, no pet.). Appellant’s written response must include a
reasonable explanation for Appellant’s failure to timely file the brief. See TEX. R. APP. P.
38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court